*214Concurring Opinion.
Baker, C. J.
— I hold that the bonds in question are the bonds of the school city of Indianapolis because I find, as stated in my dissenting opinion in Wilcoxon v. City of Bluffton, 153 Ind. 281, et seq., (1) that the legislature had constitutional authority to create school corporations, which should be within or should cover the territory occupied by preexisting civil corporations, and which should be separate and distinct from the civil corporations; (2) that the legislature did create such separate and distinct school corporations, of which the school city of Indianapolis was and is one; (3) that the school corporation and the civil corporation, which cover the same territory, are as separate and distinct in their powers, rights, and duties as if they were in widely separated localities in the State; (4) that neither the school corporation nor the civil corporation can exercise any of the functions of the other; (5) that the control of all school affairs including the erection and maintenance of school buildings is exclusively the function of the school corporation; (6) that any officers, no matter what their titles or other official duties may be, who are required by law to take part in exercising any of the functions that appertain to a school corporation, do so necessarily as an agency of the school corporation; (7) that neither the school corporation nor the civil corporation can be made to assume and pay any of the liabilities of the other; (8) that indebtedness for the erection of school buildings is necessarily the exclusive liability of the school corporation; (9) that bonds to provide money for school purposes, which are payable exclusively out of the revenues of the school corporation, are necessarily the bonds of the school corporation; and (10) that any officers, no matter what their titles or other official duties may be, who are required by law to do anything in relation to the issuance of such bonds, do so necessarily as an agency of the school corporation.
I concur in the result in this case because I am convinced *215that the foregoing propositions are correct and are controlling on the main question. But if I could become satisfied that the opinion in the Wilcoxon case was sound, I should be unable to vote for an affirmance of this case. If, in the smaller cities, the trustees of the school' corporation, in receiving the consideration for which the bonds are issued ‘and in filing the report on which the bonds are based and without which the bonds can not lawfully be issued, act as an agency of the civil corporation, I see no valid reason why the school commissioners of the larger cities should not also he held to be a mere agency of. the civil corporation. If A incurs a personal liability for C’s purchases by signing and issuing to B a bond which on its face shows that the money is borrowed of B to pay for C’s purchases and is turned over to O, and A is signing the bond to B at C’s request, that A pledges only the property of C for the repayment of the loan, and that B agrees that payment shall be made exclusively from C’s moneys, — then A or any one else might as well be held liable for any and all of C’s indebtedness. Eor, if an agent of a disclosed principal may be held to be the obligor, there should be no difficulty in holding a stranger to be an agent.
In the larger and in the smaller cities, the school corporation was created by the same general law. Bonds for school purposes by different statutes are expressly authorized in all cities. The fact that different agencies for the issuance of school bonds are appointed for differently sized cities can not change the obligor. And yet, by the two decisions, the taxpayers have the result that- school bonds issued to pay for school buildings are in small cities the obligations of the civil corporation and in large cities the obligations of the school corporation, though in both instances the buildings are the exclusive property of the school corporation and the bonds are payable only from the moneys of the school corporation. If, by construction, any class of taxpayers should he guarded against a four per cent, limit of *216indebtedness, a glance at the history of municipal government ought to induce the belief that the taxpayers of the larger cities need that protection. But, nevertheless, the present result is reached, though all statutes on the subject, in respect to all cities, are parts of the “school law” of the State; though the primary rules of interpretation require all statutes on the same general subject to be construed as harmonious parts of a consistent system; and though the legislature, in obedience to the mandate of the Constitution, created all school corporations as instrumentalities of the State in order to provide for a general and uniform system.